Title: To George Washington from Philip John Schuyler, 27 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 27th 1781
                  
                  Yesterday one hundred and seven Batteaus were compleatly finished.  I should have desisted when one hundred were finished, but as the materials for Seven more were prepared, and that they would probably be lost, I concluded It best to work them up into boats.
                  General Greene in his letter to Congress Observes that the Enemy have only Charlestown in south Carolina, and Savanna in Georgia left; Is ninety six then reduced, or is that post in North Carolina?  I am Dear Sir with every respectful and affectionate sentiment Your Excellency’s most Obedient Servant
                  
                     Ph: Schuyler
                  
               